                    Case 17-13030-MFW               Doc 267       Filed 01/30/19        Page 1 of 2



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE



   In re                                                        Chapter 11

   LIFE SETTLEMENTS ABSOLUTE                                    Case No. 17-13030 (MFW)
   RETURN I, LLC, et al.,1                                      (Jointly Administered)

    Debtors.                                                                                 255
                                                                Related D.I.: 109, 161, 224, ______



  FOURTH ORDER EXTENDING THE DEBTORS’ EXCLUSIVE PERIODS TO FILE
       A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THERETO
       PURSUANT TO SECTION 1121(d) OF THE BANKRUPTCY CODE

           Upon consideration of the motion (the “Motion”)2 of the above-captioned debtors and

debtors in possession (the “Debtors”), for entry of an order, pursuant to section 1121(d) of the

Bankruptcy Code, Rule 9006 of the Bankruptcy Rules, and Rule 9006-2 of the Local Rules, further

extending the Debtors’ Exclusive Periods to file a chapter 11 plan or plans and to solicit

acceptances of such plan(s), all as more fully set forth in the Motion; and this Court having found

that it has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware

dated as of February 29, 2012; and this Court having found that this is a core proceeding pursuant

to 28 U.S.C. § 157(b)(2) and that venue of this proceeding and the Motion in this district is proper

pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion and the

opportunity for a hearing on the Motion having been provided and it appearing no other or further


           1
            The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: Life Settlements Absolute Return I, LLC (7992) and Senior LS Holdings, LLC
(5731). The mailing address for the Debtors, solely for purposes of notices and communications, is: 6650 Rivers
Avenue Suite 105 #81921, North Charleston, SC 29406-4829, with copies to Nelson Mullins Riley & Scarborough,
LLP, c/o Shane G. Ramsey, 150 Fourth Avenue North, Suite 1100, Nashville, TN 37219 and Bayard, P.A., c/o Evan
T. Miller, 600 N. King Street, Suite 400, Wilmington, DE 19801.
           2
               Any capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.



{BAY:03424728v2}
                   Case 17-13030-MFW       Doc 267      Filed 01/30/19      Page 2 of 2



notice need be provided; and after the consideration of any objections to the Motion and all of the

proceedings had before this Court; and this Court having found and determined that the legal and

factual bases set forth in the Motion establish just cause for the relief granted herein; and that the

relief requested in the Motion is in the best interests of the Debtors, their estates, and creditors;

and after due deliberation and sufficient cause appearing therefor;

         IT IS HEREBY ORDERED:
         The Motion is granted to the extent set forth herein.

         The Exclusive Filing Period shall be extended through and including April 29, 2019.

         The Exclusive Solicitation Period shall be extended through and including June 25, 2019.

         Entry of this Order shall be without prejudice to the rights of the Debtors to request further

extensions of the Exclusive Periods or to seek other appropriate relief.

         This Court shall retain jurisdiction with respect to all matters arising from or related to the

implementation of this Order.




         Dated: January 30th, 2019
         Wilmington, Delaware                            MARY F. WALRATH
{BAY:03424728v2}                                   2     UNITED STATES BANKRUPTCY JUDGE
